

Exhibit 10.6



STANDARD MICROSYSTEMS CORPORATION
EXECUTIVE SEVERANCE PLAN


WHEREAS, Standard Microsystems Corporation ("SMSC" or the “Company”) maintains
the Standard Microsystems Corporation Severance Plan (the "Severance Plan" and


WHEREAS, SMSC acknowledges that the Severance Plan is a "welfare plan" as
defined under Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"); and


WHEREAS, SMSC wishes to divide the Severance Plan effective as of November 3,
2009 into two plans, one for executives (the “Executive Severance Plan”) and one
for all other eligible employees (the “Non-Executive Severance Plan”), for
business reasons; and


WHEREAS, SMSC intends that this document shall constitute the Executive
Severance Plan;


NOW, THEREFORE, the Executive Severance Plan is amended and restated as follows:


1.
Effective Date.  The Executive Severance Plan became effective as of November 3,
2009.



2.
Executive Severance Plan Year.  The Executive Severance Plan Year shall be the
calendar year.



3.
General Definitions.



 
a.
"Base Salary" shall mean an Employee's regular salary as determined in
accordance with SMSC's payroll records, excluding any bonuses, commissions,
taxable or non-taxable fringe benefits, car or other allowances, and any other
forms of compensation.



 
b.
"Cause" shall mean any material violation of the terms of any of SMSC's
personnel policies or procedures, provided the Employee has been given notice of
the violation and a reasonable opportunity to cure such violation; any material
misstatement contained in the Employee’s employment application; commission by
the Employee of any crime or fraud against SMSC or its property or any crime
involving moral turpitude or reasonably likely to bring discredit upon SMSC; or
gross negligence or willful misconduct in the performance of the Employee’s
duties.



 
c.
“Code” shall mean the Internal Revenue Code of 1986, as amended.



 
d.
“Committee” means the Section 401(k) Committee established for purposes of the
SMSC Section 401(k) Savings Plan.

 
 
1

--------------------------------------------------------------------------------

 

 
e.
“Disability” means an Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment,
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as determined by an independent
third party physician, selected within the discretion of the Committee.  The
determination of whether an Employee is Disabled shall be determined by the
Committee, in its sole discretion, but subject to the provisions of Section 409A
of the Code.



 
f.
"Employee" shall mean any individual employed directly by SMSC or any Related
Company, excluding the Chief Executive Officer of SMSC, who (i) is in Salary
Grade 14 or above (or any subsequent similar designation), (ii) all officers in
the Executive Salary Grade (or any subsequent similar designation), and (iii)
any other key employees specifically identified in writing by SMSC to receive
benefits under this plan.



 
g.
“Key Employee” means an individual as described in Section 416(i) of the Code,
determined without regard to Section 416(i)(5) thereof.



 
h.
"Related Company" means any entity that is within SMSC's "controlled group", as
defined under Section 1563 of the Code and located in the United States.



 
i.
“Separation from Service” shall have the meaning set forth in Section 409A of
the Code and the regulations thereunder.  Consistent with Final Treasury
Regulation Section 1.409A-1(h), or any subsequent guidance under Section 409A of
the Code, no Separation from Service shall occur if an Employee continues to
perform services as a consultant or an employee of the Company or a Related
Company in accordance with the following rules:



 
i.
Leave of Absence.  For purposes of Section 409A of the Code, the employment
relationship is treated as continuing in effect while an Employee is on military
leave, sick leave, or other bona fide leave of absence, as long as the period of
leave does not exceed 6 months, or if longer, as long as the Employee’s right to
reemployment with the Employer provided either by statute or
contract.  Otherwise, after a 6 month leave of absence, the employment
relationship is deemed terminated.



 
ii.
Part-Time Status.  Whether or not a termination of employment occurs is
determined based upon all facts and circumstances.  However, in the event that
services provided by an Employee are insignificant, a Separation from Service
shall be deemed to have occurred.  For purposes of Section 409A of the Code, if
an Employee is providing services to SMSC or any Related Entities at a rate that
is at least equal to 20% of the services rendered, on average, during the
immediately preceding 3 full calendar years of employment (or such lesser
period), and the annual compensation for such services is at least 20% of the
average annual compensation earned during the final 3 full calendar years of
employment (or such lesser period), no termination shall be deemed to have
occurred since such services are not insignificant.


 
2

--------------------------------------------------------------------------------

 
 
 
iii.
Consulting Services.  Where an Employee continues to provide services to SMSC or
any Related Entities in a capacity other than as an employee, a Separation from
Service shall not be deemed to have occurred if the Employee is providing
services at an annual rate that is 50% or more of the services rendered, on
average, during the immediately preceding 3 full calendar years of employment
(or such lesser period) and the annual remuneration for such services is 50% or
more of the annual remuneration earned during the final 3 full calendar years of
employment (or such lesser period).



 
j.
“Service Date” means an Employee’s initial date of hire or any re-hire date, if
later.  In certain instances (which must be approved in writing by the CEO or
the Vice President of Human Resources of SMSC), Employees may be granted past
service credit with former employers.  In this event, the Service Date may be
determined prior to an Employee’s date of hire or re-hire with SMSC, within
SMSC’s discretion or the provisions of any acquisition or other agreement.



 
k.
“Specified Employee” means a Key Employee who is employed by SMSC or any Related
Entities which has its stock publicly traded on an established securities
market.  For purposes of the Executive Severance Plan, the Specified Employee
Identification Date shall be each December 31, and the Specified Employee
Effective Date shall be the first day of the fourth month following the
Specified Employee Identification Date (i.e., each April 1).  Specified
Employees shall be determined by an officer of SMSC on an annual basis for
purposes of all nonqualified deferred compensation plans and any other programs
in accordance with the provisions of Section 409A of the Code

 
 

4.
Eligibility for the Basic Severance Benefit.  All Employees (other than excluded
employees) of SMSC and any Participating Companies are eligible for the Basic
Severance Benefit described in Section 5 (the "Basic Severance Benefit"), unless
benefits are otherwise precluded under the terms of this Executive Severance
Plan.  Notwithstanding any provision to the contrary, however, in no event shall
any Basic Severance Benefits under the Executive Severance Plan be provided to
individuals who are hired as temporary employees for a specified period of time;
are offered but refuse to accept another suitable position within the
organization; or who are provided the opportunity to be retained for any length
of time by any successor employer or entities. Nor shall any Basic Severance
Benefits be payable to any Employees who are eligible for any Executive Benefits
or who have a separately negotiated employment or severance agreement with SMSC,
to the extent that such Executive Benefits or benefits under a separately
negotiated employment or severance agreement equal or exceed the Basic Severance
Benefit

 
3

--------------------------------------------------------------------------------


5. 
Basic Severance Benefits.



 
a.
Cash Benefits.  Employees shall be entitled to a severance benefit equal to ½ of
a week's base pay for each 6 months of Continuous Service measured from an
Employee's Service Date (the “Basic Benefit”).  The Basic Benefit shall be
increased by a multiplier of one and one half (1.5) only for Continuous Service
by an Employee between five (5) and ten (10) years of service.   The Basic
Benefit shall be further increased by a multiplier of two (2) only for
Continuous Service by an Employee after their tenth year. To illustrate the
above formula, an Employee with thirteen (13) years of Continuous Service would
receive a severance benefit equal to 18.5 weeks of base pay calculated as
follows:



 
(i)
½ week of base pay x 2 x 5 years (Years 1 to 5) = 5 weeks.



 
(ii)
½ week of base pay x 2 x 5 years (Years 5 to 10) x 1.5 = 7.5 weeks.



 
(iii)
½ week of base pay x 2 x 3 years (Years 10 to 13) x 2 = 6 weeks.



 
(iv)
Total Cash Benefit is 18.5 weeks of base salary.



Notwithstanding anything to the contrary in this Executive Severance Plan, the
maximum benefit that any Employee shall receive under the Executive Severance
Plan, exclusive of employees receiving benefits under Section 8, shall be a
maximum benefit of 26 weeks for any Employees.  In determining Continuous
Service for purposes of computing severance benefits, all periods of time from
an individual's Service Date during which an Employee is “actively at work”
shall be taken into consideration, regardless of the actual hours worked in any
period of time, plus any leave time taken under the Family Medical Leave
Act.  Thus, any periods during which an Employee is absent from work, other than
Family Medical Leaves, shall not be considered in determining Continuous
Service.  No severance benefits shall be paid under the Executive Severance Plan
for any partial periods.


Notwithstanding any provision to the contrary, all Employees shall be paid a
"Minimum Benefit" equal to 2 weeks of base pay.   This Minimum Benefit is
inclusive of the severance benefit determined above, based upon an Employee’s
Continuous Service, and shall not be paid in addition to any benefits based upon
Continuous Service.


 
b.
COBRA Benefits.  As an additional severance benefit, whether an Employee
receives the Basic Severance Benefit or the Executive Benefit, SMSC shall also
pay for 100% of the cost of any continuation health coverage if elected under
COBRA, by the Employee or any qualified beneficiaries, for coverage in existence
at the time of any qualifying event, for a period equal to the number of weeks
of severance to which the Employee is entitled following termination of  their
employment plus an additional period of time until the end of the calendar month
in which the severance period ends.  Using the above example in Section 5.a., if
the Employee is entitled to receive 18.5 weeks of severance, then SMSC shall pay
100% of the cost of any continuation health coverage if elected under COBRA for
18.5 weeks following the termination of the Employee plus the number of days
left in the month that is 18.5 weeks after the Employee’s last date of
employment.  Notwithstanding the foregoing, each Employee shall receive a
minimum benefit of three months paid COBRA coverage.  The payment of any COBRA
premiums shall not extend the period of any COBRA entitlement, and shall only
apply for coverage in effect at the time of a termination, for which COBRA
election rights exist.  The Employee and any qualified beneficiaries may
thereafter continue COBRA benefits at their own cost for any remaining periods
of coverage.  However, COBRA coverage shall be terminated when any subsequent
coverage is obtained and the Employee shall notify SMSC when such subsequent
coverage commences.


 
4

--------------------------------------------------------------------------------

 
 
 
c.
No Deferred Compensation.  The continuation of benefits under COBRA and other
benefits must be incurred and paid by December 31 of the second calendar year
following the calendar year in which a separation from service occurs.  To the
extent that any benefits would extend beyond this period, a single lump cash
payment will be made as of the applicable December 31, in order to avoid any
further deferrals of compensation.



 
d.
Other Benefits.  Other than medical coverage (including dental, vision,
prescription drug and similar coverage), all other benefits, such as group-term
life insurance, long-term disability, short-term disability and other welfare
benefits, shall be terminated in accordance with the provisions of all plans,
with any applicable individual conversion rights.



6.
Entitlement to Basic Severance Benefits.  An Employee shall be entitled to the
Basic Severance Benefits if an Employee's employment is involuntarily terminated
by SMSC, unless such termination is for “Cause.  In the event of a termination
for “Cause”, no Basic Severance Benefits shall be paid.



7.
Eligibility for the Executive Severance Benefit.  Employees may be eligible for
the Executive Severance Benefit (the "Executive Benefit").  Employees in Salary
Grade 14 shall receive “Salary Grade 14 Severance Benefits” as set forth below;
all employees in the Executive Salary Grade shall receive “Executive Salary
Grade Severance Benefits” as set forth below; and key employees specifically
identified in writing by SMSC to receive an Executive Benefit shall receive the
level of benefit set forth in their written designation.    SMSC retains the
discretion to identify any employees for the Executive Benefit who are employed
by SMSC or any Related Entities as a result of any acquisitions.  However, to
the extent any executives are covered under any separately written negotiated
employment or severance agreements that provide for any severance benefits, such
individuals shall be excluded from participation in the Executive Benefit, and
the Executive Severance Plan, until such individuals are informed, in writing by
the SMSC Chief Executive Officer, of their eligibility for participating in the
Executive Severance Plan.  Individuals who are specifically excluded from the
benefits as of the effective date of this amended and restated Executive
Severance Plan are identified in separate corporate records and agreements.

 
 
5

--------------------------------------------------------------------------------

 

Notwithstanding any provisions to the contrary, in no event shall any benefits
under the Executive Severance Plan be provided to any individuals who are
offered but refused to accept another suitable position within SMSC, or who are
provided the opportunity to be retained for any length of time by any successor
employer, joint venturer, etc., except as outlined in Section 8 of this
Executive Severance Plan.


8.
Executive Severance Benefit.  (a) Salary Grade 14 Benefits.  Employees eligible
for the Salary Grade 14 Severance Benefit (“Salary Grade 14 Employees”) shall
receive an Executive Benefit equal to three (3) months of Base Salary upon the
occurrence of required “Relocation” as defined in Section 9(a) of this Executive
Severance Plan or the occurrence of an “Involuntary Termination” as defined in
Section 9(c) of this Executive Severance Plan. Upon the occurrence of one of the
events enumerated in subsections (i) through (iv) of Section 9(b) of this
Executive Severance Plan  following a “Change in Control” as defined in Section
9(b) of this Executive Severance Plan, a Salary Grade14 Employee will be
entitled to an Executive  Benefit equal to six (6) months of Base Salary.



The above Salary Grade 14 Severance Benefit shall be provided in lieu of the
Basic Severance Benefit provided under the Executive Severance Plan based upon
an employee's Years of Continuous Service with SMSC, and in no event shall be
paid in addition to any other severance benefits under the SMSC Executive
Severance Plan or any individually negotiated employment or severance
agreements.  If an employee eligible for the Salary Grade 14 Severance Benefit
is entitled to a greater benefit under an individually negotiated written
employment or severance agreement then the employee shall receive the greater
benefit in lieu of the Salary Grade 14 Severance Benefit.  Furthermore, under
the Executive Benefit, no "Minimum Benefits" shall exist, such as the 2 week
Minimum Benefit provided under the Basic Severance Benefit.  However, in the
event the Basic Severance Benefit for any Employee under this Executive
Severance Plan is greater than the Executive Benefit, an Employee shall be
entitled to the greater of such benefits.


(b)   Executive Salary Grade Benefits.  Employees eligible for the Executive
Salary Grade Severance Benefit (“Executives”) shall receive an Executive Benefit
in the amount and type for each applicable event as set forth in the table
below:


 
Position Title
 
 “Relocation” as defined in Section 9(a) of this Executive Severance Plan or the
occurrence of “Involuntary Termination” as defined in Section 9(c).
 
Change in Control” as defined in Section 9(b) of this Executive Severance Plan
coupled with one of the events set forth in subsections (i)-(iv) of Section 9(b)
of this Executive Severance Plan.
         
Vice President and Above in Greater Than Salary Grade 14
  
A termination payment equal to (i) one year base salary plus (ii) the employee’s
target bonus amount for the fiscal year in which they were terminated.
 
All equity based instruments, including without limitation stock options,
restricted stock, stock appreciation rights, and restricted stock units, that
would have vested within one year of the event shall immediately vest on the
date of the event.
  
A termination payment equal to (i) one year base salary plus (ii) the employee’s
target bonus amount for the fiscal year in which they were terminated.
 
All equity based instruments, including without limitation stock options,
restricted stock, stock appreciation rights, and restricted stock units, shall
immediately vest on the date of the event.

 
 
6

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing or any other provision of this Executive Severance
Plan to the contrary, the vesting of any equity based instrument shall not
accelerate as set forth above if the terms of the relevant plan document
prohibit such accelerated vesting; in such an event the accelerated vesting
shall be limited to the maximum number of shares or other applicable units
permitted by the relevant plan.  In addition to the foregoing benefits, SMSC
shall also pay for 100% of the cost of any continuation health coverage if
elected under COBRA, by the Employee or any qualified beneficiaries, for
coverage in existence at the time of any qualifying event, for a period equal to
the number of weeks of severance to which the Employee is entitled following
termination of their employment plus an additional period of time until the end
of the calendar month in which the severance period ends.   Furthermore, unless
otherwise provided for in a separate written agreement with SMSC, no Employee
will be eligible to receive an annual cash bonus under the applicable cash
incentive plans of SMSC for the year in which such Employee’s employment with
SMSC terminates.


9.
Entitlement to Executive Benefits.  The provisions of the Executive Severance
Plan shall be controlling with regard to the entitlement of any Executive
Benefits.  Therefore, no Employee who is terminated for “Cause” shall be
entitled to receive any benefits.  However, Employees shall be entitled to the
Executive Benefit upon the occurrence of any of the following events:



 
a.
Relocation.  If an Employee is required without consent to relocate to a new
position that is more than 50 miles from the location of the employee's
employment prior to such written required relocation, the employee may, within
90 days from receipt of such notification and prior to receipt of any relocation
expenses by SMSC, inform SMSC, in writing, of the employee's desire to terminate
employment with SMSC or any Related Company, and to receive the Executive
Benefit.



b.
Change in Control.  Upon the occurrence of a "Change in Control" of SMSC,
including any Related Company, in which the Employee is employed, followed by
(i)(A) a material reduction (i.e. 5% or more)  in the Employee’s Base Salary or
the targeted incentive compensation or bonuses of such Employee, (i.e., as a
percentage of Base Salary) or (B) a material diminution in the authority, duties
or responsibilities of the Employee, including without limitation, a demotion
from, or loss of, the position held by the Employee immediately prior to the
Change in Control (ii) an involuntary termination of the employee's employment,
other than for "Cause" (iii) retirement or Disability or (iv) a Relocation as
defined above, in each case, within the twelve month period on and immediately
following such Change in Control, an Employee shall be entitled to an Executive
Benefit, subject to Section 9(d) if applicable.


 
7

--------------------------------------------------------------------------------

 
 
A "Change in Control" of SMSC shall be deemed to have occurred upon the first to
occur of any event described as either a change in ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, as defined under Section 409A of the Code.


The events set forth in Sections 9 (a) and (b)(i) of this Executive Severance
Plan shall be considered “Good Reason” terminations as further described below.


 
c.
Involuntary Termination.  Employees shall also be entitled to the Executive
Benefits on any involuntary termination of employment without Cause.



 
d.
Good Reason Termination.  Section 9 (a) and (b)(i) provide that an Employee who
is an executive may terminate the Employee’s employment for “Good Reason”.



In order to comply with the safe harbor “Good Reason” provisions contained in
Final Treasury Regulation Section 1.409A-1, the Employee’s Separation from
Service shall be “treated” as an involuntary termination if the following “safe
harbor” events occur to ensure that a “Good Reason” termination exists:


 
i.
The Employee must separate from service within a limited period of time, not to
exceed 60 days following the reason for the “Good Reason” termination.



 
ii.
The amount, time and form of payment upon a voluntary separation from service
for “Good Reason” shall be identical to the amount, time and form of payment
upon an involuntary Separation from Service.



 
iii.
The Employee must provide notice of the existence of the “Good Reason” condition
within a period not to exceed 30 days of its initial existence.



 
iv.
The Company shall be provided a period of 30 days during which it may remedy the
condition entitling the Employee to terminate employment for “Good Reason”.



10.
Payment of Benefits.  All benefits shall be paid in a single lump sum payment
within thirty (30) days after execution of a Release and the expiration of any
revocation period as provided in Section 14 of this Executive Severance
Plan.  Payment shall commence no later than March 15 of the calendar year
following the Executive Severance Plan Year in which a Separation from Service
occurs, provided the Employee executes and returns a Release within the
applicable time limitations prior to such date.  However, any severance benefits
shall be reduced to the extent of any advance payment under any sales or
commission program, for any excess expense reimbursements, and for any amounts
owed to SMSC by the Employee (to the extent permitted under state
law).  Furthermore, payment of any severance benefits is contingent upon the
return of any SMSC property in the possession of the Employee, including
personal computers (“PCs”), fax machines, scanners, copiers, building access
passes and keys, cellular phones, SMSC credit cards, and any SMSC documents,
correspondence, proprietary information and related corporate materials or
equipment.


 
8

--------------------------------------------------------------------------------

 
 
 
Notwithstanding any provisions to the contrary, if the period during which the
Employee has discretion to consider and revoke the Release straddles two taxable
years of the Employee, then the Company shall make the payments to which the
Employee is entitled under the Executive Severance Plan in the second of such
taxable years, regardless of the taxable year during which the Employee actually
delivers the executed Release to the Company.



 
a.
Section 409A.  In the event that any termination would cause any payments to be
paid beyond 2½ months following the end of the Executive Severance Plan Year in
which a termination occurs, a final payment equal to the balance owed shall be
made prior to the 2½ month period following Separation from Service, in order to
rely upon the “short-term deferral rule” under Section 409A of the Code to avoid
any unintended form of deferred compensation.



 
b.
Delay in Payment for Specified Employees.  To the extent that an Employee would
receive any payment hereunder that would violate Section 409A of the Code, in no
event shall any such payment be made within 6 months after the Employee’s
Separation from Service.  Any and all payments that are required to be made
within such 6 month period shall be delayed until the first day of the 6 months
after a Separation from Service occurs and shall retroactively be paid to make
the Employee whole for any lost benefits.  To the extent that an Employee is
required to pay for the cost of any health or other benefits to keep them in
full force and effect during the 6 month delay period for Employees, the
Employee shall also be reimbursed for such out-of-pocket expenses as of the
first day of the 6 months after a Separation from Service, retroactively, to
make the Employee whole for any out-of-pocket costs.  To the extent any payments
are delayed for any Employees, they shall receive interest on such delayed
payments equal to the prime rate determined as of the first day of the month in
which a Separation from Service shall occur, plus 2%.



 
c.
Exception for Specified Employees.  Notwithstanding any provision to the
contrary, in accordance with the Final Regulations issued under Section 409A of
the Code, to the extent that the severance benefits to a Specified Employee do
not exceed the lesser of the Specified Employee salary for the past 2 years or
the Section 401(a) (17) limitations, such amount shall be paid within the 6
month period of time during which benefits may generally not be paid to
Specified Employees.  To the extent benefits exceed such limitations (which is a
maximum of $460,000 in 2008 and $490,000 in 2009), the balance of any payments
shall be made following the expiration of the 6 month period following a
Separation of Service in a single lump sum payment on the first day of the 6
months following a Separation from Service, with interest equal to prime plus 2%
for the delay in making payments as required under the Executive Severance
Plan.  To the extent SMSC must allocate the payments to be made from this
Executive Severance Plan and the Company’s Supplemental Executive Retirement
Plan (the “SERP”) to comply with the above limits, the Company shall first make
all payments due under this Executive Severance Plan and then make all payments
due under the SERP, all subject to the foregoing limits.


 
9

--------------------------------------------------------------------------------

 
 
d. 
Notwithstanding anything to the contrary in this Executive Severance Plan, in
the event that: (i) the aggregate payments of benefits to be made or afforded to
any employee under this Executive Severance Plan (the "Termination Benefits")
would be deemed to include an "excess parachute payment" under Section 280G of
the Code or any successor thereto; and (ii) if such Termination Benefits were
reduced to an amount (the "Non-Triggering Amount"), the value of which is $1
less than an amount equal to the total amount of any payments permissible (e.g.,
not triggering any excise tax or loss of deduction) under Section 280G of the
Code or any successor thereto; then the Termination Benefits to be paid to any
employee shall be so reduced so as to be a Non-Triggering Amount.  Any
allocations of any reductions required hereby among the Termination Benefits,
shall be determined by SMSC, within its discretion.

 
11.
Covenant Not to Compete.   In order to be eligible to receive benefits
hereunder, Employees shall agree that during a period equal to the number of
weeks of base salary received by the Employee as an Executive Benefit (the
“Non-Compete Time Period”) after an employee’s Separation from Service, the
employee shall not, directly or indirectly, through any other person, firm,
corporation or other entity, be employed by or engaged as a consultant or
independent contractor to any business entity engaged in a business that is a
competitor of SMSC, or any related entities, anywhere in the United
States.   For example, an Employee that received one year’s base salary as an
Executive Benefit would have a one year Non-Compete Time Period after their
Separation from Service.   For purposes of this Executive Severance Plan, a
business entity shall be considered to be a competitor with SMSC, and all
related entities, if it is engaged in any of the following activities: the
marketing, sale, design, development, manufacture or assembly of any integrated
circuit or related product competing with an integrated circuit or related
product then offered by SMSC without written consent which will not be
unreasonably withheld if it is a non-competitive situation.



Employees shall acknowledge in the Release required under Section 14 that the
scope of this covenant not to compete is reasonable.  In the event that any
aspect of this covenant is deemed to be unreasonable by a court, an Employee
shall submit to the reduction of either the time or territory to such an area or
period as the court will deem reasonable.  In the event an Employee violates
this covenant, then the time limitation shall be extended for a period of time
equal to the pendency of such proceedings, including appeals.


12.
Nonsolicitation of Clients.  In order to be eligible to receive benefits
hereunder, for a period of 1 year after the Employee’s Separation from Service,
the Employee shall not, directly or indirectly, through any other person, firm,
corporation or other entity, solicit any customers or clients of SMSC.


 
10

--------------------------------------------------------------------------------

 
 
Employees shall acknowledge that the scope of this nonsolicitation provision is
reasonable. In the event that any aspect of this provision is deemed to be
unreasonable by a court, an Employee shall submit to any reductions as the court
shall deem reasonable.  In the event the Employee violates this provision, then
the time limitations shall be extended for a period of time equal to the
pendency of such proceedings, including appeals.


13.
No Solicitation of Employees.  During the course of an Employee's employment
with the Company, the Employee shall come into contact and became familiar with
the Company's employees, their knowledge, skills, abilities, salaries,
commissions, draws, benefits, and/or other matters with respect to such
employees, all of which information is not generally known to the public, but
has been developed, acquired or compiled by the Company at its great effort and
expense.   In order to be eligible to receive benefits hereunder, the Employee
shall agree that any solicitation, luring away or hiring of such employees of
the Company shall be highly detrimental to the business of the Company and may
cause serious loss of business and great and irreparable harm.  Consequently,
Employees shall agree that for a period of 1 year after the Employee’s
Separation from Service, the Employee shall not, directly or indirectly, whether
on behalf of the Employee or others, solicit, lure or hire away any employees of
the Company or assist or aid in any such activity.



14.
Conditions for Payment.  As a condition precedent to the payment of any Basic or
Executive Benefits, inclusion of the 2 week "Minimum Payment" and any COBRA
coverage, SMSC shall require an Employee to sign a Severance Agreement and
General Release (the "Release") within 21 or 45 days of the date of the
Employee’s Separation from Service (the “Release Period”), as provided in
Section 15.  The Release shall require the Employee to agree to release SMSC,
any Related Companies, and the employees and directors of any and all Related
Companies, from all claims or demands the Employee may have based on employment
with SMSC, including claims of which the Employee is unaware and claims which
are not specifically released and identified below.  These claims include, but
are not limited to, claims arising under the Constitution of the United States,
a release of any rights or claims the Employee may have under the Age
Discrimination in Employment Act of 1967 as amended, 29 U.S.C. 621 et seq.,
which prohibits age discrimination in employment; Title VII of the Civil Right
Act of 1964, as amended, 42 U.S.C. 2000(e) et seq., which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Civil Rights Act of 1966, 42 U.S.C. 1981 et seq.; the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work; or any other
federal, state or local laws or regulations prohibiting employment
discrimination; Employee Retirement Income Security Act, 29 U.S.C. 1001 et seq.;
Executive Orders 11246 and 11141; the Constitution of the State of New York or
any other states in which the Employee resides or works; any New York or other
state laws against discrimination; any express or implied contracts with SMSC or
any Related Company; any federal or state common law and any federal, state or
local statutes, ordinances and regulations.  The Release may include other
provisions not stated herein.  Any payment that otherwise would be made to the
Employee prior to his delivery of such executed release shall be paid to the
Employee on the first business day following the conclusion of the Release
Period.

 
 
11

--------------------------------------------------------------------------------

 

The Release shall not include, however, a release of (a) the Employee's right,
if any to any other pension, health or similar benefits under SMSC's standard
policy and procedures programs; (b) the Employee's right to individual
conversion privileges under any medical, dental, long-term disability, life
insurance or any other welfare programs, or (c) any right of the Employee to be
indemnified by SMSC.


15.
Older Workers Benefits Protection Act. With regard to each individual Severance
Agreement and General Release required under Section 14, SMSC shall give
consideration to requiring either a 21 day review period for individual and
independent terminations, or use of a 45 day review period for significant
reductions in force.  Separate Severance Agreements and General Release forms
may be used with different employees in order to effectuate the intent of the
Executive Severance Plan and/or to provide additional severance benefits in
order to accommodate the unique circumstances of any individual terminations.



16.
Violation of Section 409A.  All Employees shall be informed that in the event of
any violation of Section 409A of the Code, severance and other payments may be
subject to income taxes, a 20% excise tax, and underpayment of interest
penalties.  However, the Executive Severance Plan and any Release are intended
to comply with Section 409A of the Code and shall be interpreted consistent with
the provisions of Section 409A of the Code.



17.
Executive Severance Plan Unfunded Top-Hat Plan.  The Executive Severance Plan
shall be unfunded for purposes of the Code and Title I of ERISA, and no assets
shall be set aside for the payment of benefits under the Executive Severance
Plan.  All Employees are general creditors of SMSC for the payment of any
benefits.  This Plan is intended to be a “top-hat" pension benefit plan within
the meaning of U.S. Department of Labor Regulation Section 2520.104-23 covering
a select group of management or highly compensated employees.



18.
Amendment and Termination.  The Executive Severance Plan may be amended,
modified, or terminated at any time, by action of the Compensation Committee of
the Board of Directors of the Company, except that the benefits payable to
Employees upon the events set forth in this Executive Severance Plan may not be
reduced, eliminated or diminished without their written consent.



19.
Nonassignability.  No benefits provided under the Executive Severance Plan may
be assigned or transferred, and no benefits are subject to attachment.  However,
in the event of death of an Employee receiving severance benefits, the benefits
shall continue to be paid to the Employee’s  spouse, or if no spouse exists, the
Employee’s estate as income in respect of the decedent.



20.
Executive Severance Plan Interpretation.  SMSC shall have complete discretion to
interpret all provisions of the Executive Severance Plan and to establish
reasonable rules and procedures to facilitate the administration of the
Executive Severance Plan.



21.
Withholding of Taxes.  SMSC shall deduct from all severance payments made to any
Employee all applicable federal, state or local taxes required by law to be
withheld from such payments.


 
12

--------------------------------------------------------------------------------

 


22.
Retirement and Other Benefits.  Severance benefits shall not be treated as
"Compensation" under the terms of any qualified retirement plans.  Nor shall the
payment of any severance benefits be treated as extending any individual's
employment, for any employee benefit or employment purposes.



23.
Other Covenants.  Notwithstanding any provisions to the contrary, to the extent
that any longer periods are used for any covenants not to compete or solicit
customers or employers, within any other employment agreements, severance
agreements, or offer letters, the longer period shall be controlling for
purposes of any Employee.



24.
Employment and Severance Agreements, and Offer Letters.  Sections 4 and 7 of the
Executive Severance Plan provide that to the extent an Employee is entitled to
any severance benefits under any separately written negotiated agreements, no
benefits are payable under the Executive Severance Plan.  Notwithstanding any
provisions in this Executive Severance Plan to the contrary, if any Employee is
entitled to any severance benefits under any separately written negotiated
employment or severance agreements, or offer letters, no benefits shall be
payable under the Executive Severance Plan unless provided otherwise in any such
separate written agreement or letter.  However, in the event that any separate
written agreement or letter provides for any additional benefits, including
benefits provided under the Executive Severance Plan, in no event shall any
Employee receive benefits which are determined to be duplicative, within the
discretion of the Committee.  In the event of any conflict in benefits, the
Committee, within its discretion, shall provide an Employee with the greater of
the benefits provided under the Executive Severance Plan or any separately
written negotiated agreement or letter.



25.
Form of Communication.  Any election, claims, notice or other communication
required or permitted to be made by or to an Employee under this Executive
Severance Plan shall be made in writing and in such form as shall be prescribed
by SMSC.  Such communication shall be effective upon receipt by SMSC, if hand
delivered or sent by first class mail, postage pre-paid, return receipt
requested to the Vice President of Human Resources, Standard Microsystems
Corporation, 80 Arkay Drive, Hauppauge, New York 11788.



26.
Severability.  The invalidity of any portion of this Executive Severance Plan
shall not invalidate the remainder, and the remainder of the Executive Severance
Plan shall continue in full force and effect.



27.
No Future Application for Employment.  An Employee agrees not to apply for any
new positions with SMSC or any Related Entities following any Separation from
Service if so provided in the Employee’s Severance Agreement, within the
discretion of SMSC.



28.
No Release of Future Claims.  This Executive Severance Plan does not waive or
release any rights or claims that the Employee may have under the Age
Discrimination in Employment Act which arises after the effective date of the
Executive Severance Plan, if applicable.



29.
Reference.  Reference inquiries from prospective employers shall be handled by
only verifying the Employee's dates of employment, last position held and level
of compensation.


 
13

--------------------------------------------------------------------------------

 
 
30.
Captions.  The captions at the head of a paragraph of this Executive Severance
Plan are designed for convenience of reference only and are not to be resorted
to for the purpose of interpreting any provision of this Executive Severance
Plan.



31.
Gender and Number.  The masculine gender, where appearing herein, shall be
deemed to include the feminine gender, and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.



32.
Governing Laws. The Executive Severance Plan shall be governed and construed in
accordance with the laws of the State of New York.




 
STANDARD MICROSYSTEMS CORPORATION
   
January 7, 2010
/s/ Christine King
 
Date
Christine King
 
President and Chief Executive Officer

 
 
14

--------------------------------------------------------------------------------

 
 